Citation Nr: 0422398	
Decision Date: 08/16/04    Archive Date: 08/20/04	

DOCKET NO.  03-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
January 1971.  

This matter arises from various rating decisions rendered 
since May 2002 that granted the veteran service connection 
for PTSD, and assigned that disorder a 50 percent disability 
evaluation.  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the issue on appeal has been obtained.  

2.  The veteran's PTSD results in mild depression, restless 
sleep patterns, intrusive memories and dreams of his 
experiences in the Republic of Vietnam, feelings of 
estrangement from others, nervousness, irritability, and 
hypervigilance.  

3.  The Veteran's PTSD is not productive of disablement more 
compatible with occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  
In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits which in this case was made prior to November 9, 
2000, the date the VCAA was enacted.  



VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.    

In the present case, the veteran filed the claim now at issue 
in September 2000.  By rating decisions dated in May 2002 and 
August 2003, a 50 percent evaluation was assigned for the 
disability at issue.  Only after the latter rating decision 
was promulgated did the RO provide notice to the appellant 
regarding what information and evidence must be submitted to 
substantiate the claim, as well as what evidence and 
information must be submitted by the claimant, what evidence 
and information will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  

While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice of 
this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the 
notice until after a claimant has already received an initial 
unfavorable agency of original jurisdiction (AOJ) 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  
In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the 
case was in active development including development 
conducted by the Board up and until the most recent return of 
the case to the Board for further appellate review.  

The Board details below the ongoing adjudication of the claim 
at issue, and the multiple documentations providing the 
appellant notice, as well as assistance rendered.  The 
appellant was given notice of the requirements for an 
increased rating in the rating decisions dated in May 2002 
and August 2003, as well as in the statement of the case 
issued in February 2003, and supplemental statements of the 
case furnished in August 2003 and April 2004.  

The RO advised the appellant of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  The RO arranged for the veteran 
at issue to be examined on two occasions in conjunction with 
the current claim.  In his January 2004 statement, the 
veteran indicated that he did not have any additional 
evidence to submit.  

By letter dated in January 2004 the veteran was notified of 
the impact of the VCAA on his appeal, of VA's duty to assist 
him in obtaining evidence for his claim, what the evidence 
must demonstrate, and which evidence VA will acquire on his 
behalf, as opposed to that evidence or information that it 
was his responsibility to submit.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, all relevant facts have been 
properly developed and all evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that 
pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.    


Criteria

Disability evaluations are determined by comparing a 
veteran's current symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities which is based 
on average impairment of earning capacity.  See 38 C.F.R. 
§ 1155; 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings applies 
under a particular Diagnostic Code, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the level of current impairment, it is 
essential that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.71; Schafrath v. 
Derwinski, 1 Vet. App. 589 592 (1991).  



However, although the history of the disability at issue is 
an important consideration in accurately evaluating its 
severity, of paramount importance are clinical findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found; this is a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2003).  

In evaluating the veteran's service-connected PTSD, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and 
maintaining effective work and social relationships shall be 
evaluated as 50 percent disabling.  

To warrant a 70 percent disability rating, occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships must be present.  



To warrant a 100 percent rating, total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name 
must be present.  See 38 C.F.R. § 4.130, DC 9411 (2003).  It 
is within the foregoing context that the facts in this case 
must be examined.  

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  

It should also be noted that use of terminology such as 
"moderate" and "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision 
regarding an increased rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  



GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).


Factual Background

The veteran served in communications in the Republic of 
Vietnam.  His service resulted in decorations including the 
Vietnam Service Medal with Four Bronze 
Stars, the Army Commendation Medal, and the National Defense 
Service Medal.  

The veteran originally was noted to be suffering from 
depression during VA medical treatment conducted in 1996.  
However, during a VA psychiatric examination conducted in 
July 2001, PTSD, as well as major depressive disorder, was 
diagnosed.  The examiner observed that the veteran was 
pleasant, and his thought processes were goal-oriented during 
the examination.  His speech was of normal cadence and 
volume, his eye contact was good and he denied any homicidal 
or suicidal ideation.  He was oriented to person, place, and 
time, and his memory was intact in all spheres.  

He denied obsessional thinking, as well as panic symptoms.  
However, he also stated that he avoided interaction with 
others because he did not have the desire to do so.  He 
described his mood as depressed.  He also indicated that his 
sleep was broken and the examiner observed that the veteran's 
affect was blunted.  He also complained of distressing dreams 
of his experiences in Vietnam; he indicated that he 
experienced these 2 to 3 times weekly.  He denied any 
symptoms consistent with flashbacks.  He did not indicate 
that he felt irritable.  

His concentration appeared to be poor, and he indicated that 
he tended to be hypervigilant.  Psychosocial and 
environmental stressors were described as mild to moderate by 
the examiner.  His Global Assessment of Functioning Scale 
(GAF) was 60-65 at that time.  

Subsequent to the July 2001 VA psychiatric examination, the 
decision of a Social Security Administration administrative 
law judge was submitted.  This indicated that the veteran had 
not engaged in any substantially gainful employment since 
March 1999.  His inability to work, however, appeared to be 
due primarily to degenerative arthritis, chronic obstructive 
pulmonary disease, and alcohol cerebellar ataxia.  The report 
of a medical assessment submitted in conjunction with the 
decision rendered by the Social Security Administration 
indicated that the veteran had the ability to follow work 
rules, and that he had been an excellent worker for many 
years until he developed substance abuse problems.  Although 
he was able to overcome these, he later developed physical 
disabilities that hindered his ability to continue working.  

The veteran then underwent a VA psychiatric evaluation in May 
2003.  He was noted to be suffering from a number of physical 
disabilities, to include hypertension, coronary artery 
disease, arthralgia of the knee, gastroesophageal reflux 
disorder, and chronic leg pain.  Depression also was noted.  
During the examination, the veteran was apparently oriented 
in all spheres.  No abnormalities of speech were apparent.  
He was casually but neatly dressed, and appeared to be 
amiable and cooperative during the examination.  He was 
oriented as to time, place, person, and the purpose of the 
appointment.  

No ritualistic behavior was reported or observed.  The 
examiner indicated that the veteran was cooperative.  
However, his mood was mildly depressed, and his affect was 
initially flat.  His thought processes were linear and 
logical.  No neologisms, tangential speech, or thought 
derailing was observed.  Nor was there any evidence of the 
veteran experiencing hallucinations or delusions or other 
symptoms of a psychosis.  No active suicidal/homicidal 
ideation was noted.  

The examiner assigned a GAF score of 45 due primarily to the 
veteran's chronic feelings of depression, as well as such 
classic PTSD symptoms as nightmares, recurrent and intrusive 
thoughts of stressful events, feelings of estrangement for 
himself and others, irritability, hypervigilance, etc.  The 
examiner stated that it appeared that the veteran's level of 
functioning could warrant a GAF score in the 51-55 range, but 
that a GAF score of 45 was probably more appropriate.  

Records of the veteran's VA outpatient treatment since 1996 
indicate that the veteran has been prescribed psychotropic 
medications for his ongoing depression.  However, his PTSD 
has not required any hospitalization or regular outpatient 
treatment during that time.  


Analysis

The sum of the medical evidence of record indicates that the 
veteran's primary symptoms resulting from PTSD are ongoing 
depression and a sense of social isolation.  However, there 
is no indication that the veteran's judgment, thinking, or 
mood have otherwise been affected.  He does not display 
symptoms indicative of 
suicidal or homicidal ideation, does not engage in 
obsessional rituals, and his speech is logical.  He does not 
suffer from near-continuous panic, and his ongoing depression 
does not affect his ability to function independently, or 
appropriately, and effectively.  

He does not display impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective 
relationships.  His relationship with his parents has 
remained relatively intact despite the disability at issue.  
Moreover, although the veteran no longer is working, this 
apparently is due to physical disabilities, rather than PTSD.  

The foregoing tends to indicate that symptomatology 
associated with the veteran's PTSD does not result in 
psychiatric constellation that more closely approximates the 
level of impairment contemplated in the next higher 
evaluation of 70 percent.  

Nor does it appear to result in symptomatology that is 
totally disabling.  As such, there is no reasonable basis 
upon which to predicate a grant of the benefit sought under 
applicable schedular criteria.  


Extraschedular Consideration

Despite the foregoing, a rating in excess of that currently 
assigned for the veteran's PTSD may be granted if it is 
demonstrated that this disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2003).

There is no indication that this disability has required 
frequent hospitalization since the veteran's discharge from 
military service.  Nor is there any evidence that this 
disability has interfered with the veteran's employment 
beyond that contemplated by the schedular provisions.  On the 
contrary, it appears that the veteran's current unemployed 
status is the result of his nonservice-connected physical 
disabilities.  

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization, there is no basis to 
conclude that the disability at issue is more severe than 
contemplated by the aforementioned schedular provisions.  
Thus, referral of the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 339 (1996).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

Also, as there is no basis for a grant of entitlement to an 
initial increased evaluation, the Board finds no basis for 
assignment of "staged" ratings for PTSD which is the 
subject of an initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



